Citation Nr: 0114377	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  97-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a left shoulder injury, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to service connection for claimed arthritis 
of the left shoulder.  

3.  Entitlement to service connection for claimed nerve 
damage of the left shoulder.  

4.  Entitlement to service connection for a mental disorder, 
claimed as secondary to the service-connected left shoulder 
condition.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his aunt, cousin and sister



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1985 to May 
1989 and from July 1989 to October 1992.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1996 decision of the RO which 
continued the 20 percent rating assigned for the service-
connected left humeral head fracture residuals and assigned a 
separate 10 percent rating for a residual painful scar of the 
left shoulder.  

This case was then remanded by the Board for additional 
development of the record in May 1998.  



FINDINGS OF FACT

1.  All evidence necessary to an equitable disposition of the 
appeal for service connection for arthritis of the left 
shoulder has been received.  

2.  The veteran as likely as not is shown to have arthritis 
of the left shoulder that is the product of his service 
injury.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran , his 
arthritis of the left shoulder is due an injury that was 
incurred in service.  38 U.S.C.A. §§  1110, 1131, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to service connection for arthritis of the left 
shoulder.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within a specific time period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Historically, the Board notes that the veteran is shown to 
have fallen on his left shoulder during a night exercise 
sustaining a fracture of the left humeral head in October 
1991 during service.  He underwent an open reduction 
procedure with internal fixation of the fracture, manifesting 
a malunion of the greater tuberosity fragment.  

Service connection for the residuals of his left shoulder 
injury was established in a November 1992 rating decision, 
and a 20 percent evaluation was assigned.  

The report of an April 1994 VA examination includes a 
diagnosis of status post surgery left shoulder with adhesive 
capsulitis and post traumatic degenerative joint disease 
superimposed on mild atrophy.  

A May 1996 VA examination report notes that x-ray studies of 
the left shoulder had revealed findings of a well healed 
fracture.  

The report of an August 1998 VA examination includes a 
diagnosis of status post fracture, left proximal humerus, 
with healing, and post fracture mild deformity with cystic 
changes along with adhesive capsulitis / chronic tendinitis, 
subdeltoid bursitis, left shoulder (intermittent 
crepitation).  

A VA radiographic report dated October 1999 reflects that the 
AC joint is slightly narrowed.  The examiner commented that 
"this finding [might] represent mild DJD at the AC joint." 

The veteran has been diagnosed with status post surgery left 
shoulder with: (a) adhesive capsulitis, and (b) post 
traumatic degenerative joint disease superimposed on mild 
atrophy.  Thus, he carries a current diagnosis of arthritis 
or degenerative joint disease, and the medical evidence shows 
that this current diagnosis is related to his service-
connected residuals of a left shoulder injury.  

Although arthritis was not reported on the May 1996 VAE, the 
October 1999 radiographic report again suggested that the 
veteran had DJD.  Therefore, as the evidence is in relative 
equipoise, service connection for arthritis of the left 
shoulder, as part of the service-connected residuals of a 
left shoulder injury, is warranted.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, as this claim is granted, a 
remand would serve no useful purpose in the circumstances of 
this case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for arthritis of the left shoulder is 
granted.  



REMAND

The veteran contends that an evaluation greater than 20 
percent for the service-connected residuals of a left 
shoulder injury is warranted, as is service connection for 
nerve damage of the left shoulder, and service connection for 
a mental disability, secondary to the service-connected left 
shoulder disability.  

The Board's review of the veteran's claims folder shows that 
he testified at his January 1999 personal hearing that he had 
been receiving medical treatment at a VA facility since 1995.  
The RO requested the veteran's entire outpatient treatment 
file; however, our review of the record shows that the VA 
facility forwarded only the veteran's records from 1998 to 
1999, with the notation "Volume [one] missing."  

It is not clear from this note whether the veteran's VA 
records are unobtainable, or whether other copies of his VA 
file exist which may be obtained with further effort.  
Therefore, this claim must be remanded for further 
development.  

A careful review of the claims folder also shows a September 
1998 VA psychological examination report.  That record 
reflects that the veteran "definitely ha[d] a mood disorder 
that somehow ha[d] been ongoing since the injury to his 
shoulder".  

However, that record also shows that the examiner suggests 
that a brain mass, tumor, or degenerative nervous system 
disease should be ruled out.  Further clarification on any 
nexus between the veteran's mood disorder and service is 
necessary prior to further appellate review.  

As indicated, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his left shoulder disorder  and any 
acquired psychiatric disorder since 
service.  After securing the necessary 
release(s), the RO should obtain these 
records.  

2.  Specifically, the RO should request, 
from the VAMC in Wilmington, any medical 
records pertaining to the veteran on hard 
copy, electronic copy, or microfiche, for 
the period from 1995 to the present.  All 
negative replies should be associated 
with the claims folder.

3.  The RO shall next schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed mood disorder.  The claims folder 
and a copy of this remand should be 
provided to the examiner for review 
before the examination.  The examiner 
should first review the veteran's claims 
folder, obtaining the claims folder where 
necessary.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran has a current disability 
manifested by a mood disorder that was 
caused or aggravated by  the service-
connected residuals of his left shoulder 
disorder.  All indicated studies and 
tests should be conducted at this time.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran need take no action unless otherwise notified, 
however, he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

